Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on October 28, 2021.
As directed by the amendment: Claims 12, 15, and 18-22 were amended.  Claim 24 was cancelled. Claims 12-22 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021, has been entered.
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)).  In the instant case, claim 12 recites a main piece and handgrips that can transmit forces. The claims recite functional language or intended uses of the device, such as “two tangential forces are configured to be applied to the first handgrip and the second handgrip to generate rotation on the capable of performing the claimed function(s), it will be considered to read on the claimed function(s).
It is noted that claim 21, the phrase “coupling parts attached to an exterior of the first handgrip and the second handgrip” has been interpreted to mean that the coupling parts are attached directly to an exterior of both the first handgrip and an exterior of the second handgrip.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a closure system to create friction with the upper arm and transmit efforts generated during the application of the two tangential forces” so that the main piece does not slip around the upper arm when the at least one force is applied in claim 15. The term “closure system” is a generic placeholder that is coupled with functional language without reciting any particular structure to perform the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 12, the last three lines recite “without transmitting the two tangential forces to the patient’s upper arm and elbow” which is new matter. Applicant’s originally filed disclosure specifically states that the forces are applied “directly on the patient’s upper arm” (see the first sentence of [0010]). Applicant only has support for generating rotation on the patient’s should without transmitting injurious forces to the elbow (see the abstract, the first sentence of [0010], the last sentence of [0012], the second sentence of [0013] and [0014]), not the upper arm. For purposes of applying prior art to this limitation, if a prior art structure is capable of being grasped at the bicep area, then it will be considered to read on this limitation because a therapist could apply forces directly to the bicep/shoulder without applying force to the elbow.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18, lines 4-5 recite “improve a transfer of the two tangential forces” and it is unclear what would be considered an improvement. What is this improvement relative to? Some objective standard must be provided in order to allow the public to determine the scope of the claim. 
Claim 19, line 5 recites “the therapist” which lacks antecedent basis.
Claim 22, line 3 recites “the main part” which lacks antecedent basis. Examiner suggests --the main piece--.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
Claim(s) 12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Oboudi (8,409,121) in view of Boutros (2014/0329649).
Regarding claim 12, Al-Oboudi discloses a therapeutic device (Fig. 1) for performing passive shoulder rotation exercise (it is noted that this is a recitation of intended use in the preamble and thus, not given patentable weight. Furthermore, the structure of the prior art device is capable of performing this intended use because the tool can be used to directly control various shoulder movements, and the tool can be used by a therapist, see col. 1, lines 56-61), comprising: a main piece (first cushion 102 with straps 110, Fig. 1), wherein the main piece is configured to surround a patient’s upper arm (the elongated straps 110 are adjustable in length and configured to wrap around forearms and calves, see Figs. 7-8. Thus, the physical structure of the device would inherently be able to surround an upper arm for at least some users. Furthermore, there is nothing preventing the device from being used in such a manner) and tighten it firmly so that the device does not slip around the patient’s upper arm (Merriam-Webster includes a definition of slip as “to slide out of place or away from a support or one’s grasp.” Similar to the instant invention, Al-Oboudi has a cuff with a plurality of adjustable straps tightening around the limb, and thus would be expected to be able to perform the recited language of tightly holding the cuff in place and prevent substantial slipping away from the arm); wherein the main piece (102, 110) further comprises: at least one strap (plurality of straps 110, Fig. 1) at a first end of the main piece (see Fig. 4, the end with the elongated straps is the first end); at least one fastener (adjustment clips, unlabeled in Fig. 2, Fig. 4, described in col. 3, lines 28-30) at 
Al-Oboudi discloses a handgrip (handle 108, Fig. 1) for use by a therapist to provide assistance forces during rehabilitation (see col. 1, lines 56-61), but is silent regarding a first handgrip disposed at a proximal end of the strap; a second handgrip disposed at a proximal end of the fastener; and wherein two tangential forces are configured to be applied to the first handgrip and the second handgrip to generate rotation on the patient’s shoulder without transmitting the two tangential forces to the patient’s upper arm and elbow, and without using the patient’s forearm as a lever. 
Boutros teaches a related rehabilitation device (Fig. 6) for the hip, knee, and other joints (see the last three lines of [0002]). The rehabilitation device has a main piece (section 40, Fig. 6) that has a first handgrip (left handle bar 95, Fig. 6) disposed at a first end of the main piece and a second handgrip (right handle bar 95, Fig. 6) disposed at an opposite, second end of the main piece. Two tangential forces are configured to be applied to the first handgrip and the second handgrip (a user or therapist may grasp each of the two handles to provide twisting rotations such as A-A’, B-B’, Fig. 5; see the last sentence of [0046] and the last sentence of [0049]) to generate a rotation about a limb’s longitudinal axis (B-B’, see Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main piece of Al-Oboudi to include a first handgrip on the first end and a second handgrip on the second end as taught by Boutros so that a user or therapist can grasp both sides of the main 
The modified Al-Oboudi/Boutros device would have the first and second handgrips (95, 95, Fig. 6) disposed at the first end and second end of the main piece, and these handgrips are disposed opposite to one another to allow for tangential, twisting forces to be applied. These handgrips would appear to be at substantially the same location as Applicant claimed, and they are capable of being used in the same manner. The modified device does not specifically state whether the first and second handgrips would be disposed at a proximal end of the strap and a proximal end of the fastener. However, there does not appear to be any criticality to the specific locations being at the proximal end of the strap, and the proximal end of the fastener. Instead, it appears that any pair of handgrips that are substantially spaced apart from one another would allow tangential forces to be applied.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the locations of the first and second handgrip of Al-Oboudi/Boutros to be at a proximal end of the strap and a proximal end of the fastener, since this involves a minor change in location and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. Locating the handgrips proximal to the strap and fastener would provide an expected benefit that the handgrips would not interfere with the operation of the straps.
Additionally, it is noted that claim 12 is an apparatus claim as opposed to a method claim. As such, the prior art does not need to positively disclose the functions capable of performing the recited functions. Here, the modified Al-Oboudi/Boutros device has a main piece (102, 110, Fig. 1 of Al-Oboudi) that is capable of attaching to an upper arm because the straps (110) are sufficiently elongated to wrap around a user’s calf (see Fig. 8) and they are adjustable in length (see col. 3, lines 28-30 of Al-Oboudi). Furthermore, a user or therapist could grasp each of the two handgrips (95, 95, Fig. 6 of Boutros) and apply tangential forces (similar to B-B’, Fig. 5 of Boutros) to the upper arm while the straps are tightened around the upper arm. Thus, the upper arm could be twisted using the pair of handles in the modified device, without using the patient’s forearm as a lever.
Regarding claim 15, the modified Al-Oboudi/Boutros device discloses wherein the main piece (102, 110, Al-Oboudi) is adapted to firmly tighten the patient’s upper arm (the elongated straps 110 are adjustable and thus allow for a patient’s arm to be attached in a firm manner) so that the main piece does not slip around the upper arm when the two tangential forces are configured to be applied by using a closure system (the adjustable coupling of the straps 110 to the clips is a closure system, see col. 3, lines 28-30 of Al-Oboudi. Thus, an arm can be fastened snugly and the handgrips of Boutros can apply a tangential force) to create friction with the upper arm and transmit efforts generated during the application of the two tangential forces (when the straps are fastened tightly about the arm, friction is necessarily created that will transmit efforts/forces from the tangential forces to the upper arm).

However, Boutros additionally teaches its main piece can include protective pieces (interior pads 69, Fig. 1A) that protect the patient’s skin (they are “pads” and thus would provide a cushioning effect to the underlying skin) and improves the transfer of forces (the pads prevent slipping, see the first sentence of [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the main piece of Al-Oboudi/Boutros to include a plurality of protective pads as taught by Boutros in order to improve transfer of the tangential forces by preventing slipping between the main piece and the user’s body.
Regarding claim 19, the modified Al-Oboudi/Boutros device discloses covers (covers 99, 99, Fig. 6 of Boutros) of the first handgrip and the second handgrip (95, 95, see Fig. 6 of Boutros) that improve the grip of the user (to prevent slipping, improve safety of the device, and provide cushioning and comfort to the user, see the first sentence of [0041] of Boutros). 
Regarding claim 20, the modified Al-Oboudi/Boutros device discloses holes (the trapezoidal opening between the main piece and the handgrip 95, Fig. 6 of Boutros) incorporated in the first handgrip and the second handgrip (the trapezoidal openings are incorporated by the configuration of the handgrips 95) for entering any straps surplus (an excess strap length of Al-Oboudi can pass through the openings formed by the handgrips 95, 95, Fig. 6 of Boutros).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Oboudi (8,409,121) in view of Boutros (2014/0329649) as applied to claim 12 above, and further in view of Koch (2007/0149368).
Regarding claim 13, the modified Al-Oboudi/Boutros device is silent regarding the main piece being made of leather.
Koch teaches a related limb rehabilitation device (Fig. 1) with a main piece (cradle 15, Fig. 1) that is wrapped tightly around a limb (Figs. 3-4) to provide rehabilitation forces via a pair of handles (loops formed at 24, 24, Fig. 4, see Figs. 6-7). The main piece (15) is made of leather in order to impart strength to the device (see lines 2-4 of [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main piece of Al-Oboudi/Boutros to be made of leather as taught by Koch because this would impart strength to the main piece as it conforms to the limb, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Oboudi (8,409,121) in view of Boutros (2014/0329649) as applied to claim 12 above, and further in view of Carter (2011/0301718).
Regarding claim 14, the modified Al-Oboudi/Boutros device is silent regarding wherein the main piece is made of synthetic material.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main piece of Al-Oboudi/Boutros to be made of synthetic material such as the para-aramid synthetic fiber or artificial leather as taught by Carter because such a material is stated to be flexible yet high strength and thus suitable for tightly wrapping around a patient’s limb and exerting forces to the limb. Additionally, it is noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Oboudi (8,409,121) in view of Boutros (2014/0329649) as applied to claim 12 above, and further in view of Wheeler (2,832,074).
Regarding claim 16, the modified Al-Oboudi/Boutros device discloses wherein the closure system is done using straps (straps 110, Al-Oboudi), but is silent regarding the use of buckles. However, Al-Oboudi uses clips (unlabeled in Fig. 2, Fig. 4, described in col. 3, lines 28-30), as a known alternative to buckles which would be expected to perform substantially the same, as there is no known criticality to the selection of buckles. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the closure system of Al-Oboudi/Boutros to utilize straps which are selectively tightened with associated buckles as taught by Wheeler because this is a simple substitution of one known strap-fastening mechanism, for another known strap-fastening mechanism, which would provide expected results of allowing the straps to be held in any condition of tightened adjustment (see col. 1, lines 58-63 of Wheeler).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Oboudi (8,409,121) in view of Boutros (2014/0329649) as applied to claim 12 above, and further in view of Smith et al. (2014/0276278)
Regarding claim 17, the modified Al-Oboudi/Boutros device is silent regarding wherein the closure system is done by the use of cable tie straps. However, cable tie straps are well known tightening mechanisms.
Furthermore, Smith teaches a related sleeve-like garment for a user (Fig. 1a; Fig. 23) in which the circumferential device may be tightened by a cable-tie ratcheting fit adjustment system (cable tie 124, Fig. 23; see the first sentence of [0156]). This may provide an advantage because the cable tie can be configured to release when pulled at 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the closure system of Al-Oboudi/Boutros to include cable tie straps as taught by Smith, because this alternative tightening mechanism will provide an advantage because the cable tie can be configured to release when pulled at or above a specific pressure, to make sure the garment is not over tightened.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Oboudi (8,409,121) in view of Boutros (2014/0329649) as applied to claim 12 above, and further in view of Knotts (2007/0173747).
Regarding claim 22, the modified Al-Oboudi/Boutros device is silent regarding coupling parts joined to the main part; and a variable speed motor with complementary couplings, that allows connecting the device with the motor, which applies the two tangential forces. 
Knotts teaches a related arm stimulator system (Fig. 9) which has coupling parts (unlabeled D-ring holding strap 52, Fig. 9, and threaded stirrup rod 32, Fig. 9; rod 32 is unlabeled in Fig. 9 but the same part is shown labeled 32 in Fig. 1) joined to a main piece (strap 52, Fig. 9); and a variable speed (various speed profiles, acceleration, see lines 1-6 of [0025]) motor (driver 14, Fig. 9) with complementary couplings (threaded shaft 28, positional adjustment 30, Fig. 9) that allows connecting the device (strap 52, Fig. 9) with the motor (14) which applies at least two tangential forces (two forces are applied in directions 42, 44, Fig. 9). This allows the joint to be stimulated with repetitive 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main piece of Al-Oboudi/Boutros to include coupling parts configured to couple to a variable speed motor with complementary couplings as taught by Knotts so that repetitive motions can be provided to the user’s limb, to stimulate and exercise the limb with various motorized control settings.
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 28, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that the amended claim 12 limitation “the patient’s upper arm and elbow” has support in the disclosure and is not new matter (see the second and third paragraphs of page 8 of the Remarks), this argument is not well taken. Applicant’s originally filed disclosure specifically states that the forces are applied “directly on the patient’s upper arm” (see the first sentence of [0010]). Applicant only has support for generating rotation on the patient’s should without transmitting injurious forces to the elbow (see the abstract, the first sentence of [0010], the last sentence of 
Regarding the arguments pertaining to the rejections under 35 U.S.C. 102 as being anticipated by Carter (see pages 9-11 of the Remarks), these arguments have been considered and the 102 rejections based upon the Carter reference have been withdrawn in light of the claim amendments.
Regarding the argument that the Al-Oboudi (10,441,452) device can only be applied using the forearm as a lever (see the first paragraph of page 15 of the Remarks), this argument is moot because Al-Oboudi (10,441,452) is no longer relied upon in the current rejection(s). Furthermore, there is nothing in Al-Oboudi (10,441,452) to support Applicant’s assertion that it can only use the forearm as a lever. A therapist could grab the upper arm directly and apply forces, as they see fit.
Regarding the argument that Carter’s D-rings would not be able to transmit two tangential forces simultaneously to a patient’s shoulder and Carter teaches away from the proposed amendments (see the last three paragraphs of page 15 of the Remarks, through the first paragraph of page 16 of the Remarks), these arguments have been considered, but they are moot because Carter is no longer being relied upon for these argued features.
Regarding the argument that Al-Oboudi (10,441,452) fails to disclose a first handgrip and a second handgrip disposed on either side of the main piece (see the last two paragraphs of page 16 of the Remarks), this argument has been considered, but it is moot because Al-Oboudi (10,441,452) has not been relied upon in the current rejection(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brudny (4,417,569) discloses a related shoulder orthosis with a handle to allow movement of the arm. Lajiness-O’Neill (5,203,763) discloses a related shoulder orthosis with a main piece, a strap, and a fastener. Malewicz et al. (5,437,619) discloses a related arm rehabilitation device with a main piece configured to surround an upper arm, including a main piece and a strap. Azar (6,425,844) discloses a related limb exercising device with a main piece that has two handgrips attached to it to apply therapeutic forces. Campbell (2018/0154202) discloses a related limb exercising device with a main piece that has at least one handgrip attached to it to allow a second person to apply therapeutic forces. Kaminsky et al. (2018/0250151) discloses a related arm brace that may include detachable grips or handles to facilitate range-of-motion exercises.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785